Citation Nr: 1707894	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from November 1954 to November 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims were subsequently transferred to the RO in Columbia, South Carolina.

As explained below, the Veteran's claims of entitlement to service connection for right and left knee disorders are reopened, and service connection for the left knee is granted.  The issue of entitlement to service connection for the right knee is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 1967 rating decision denied service connection for right and left knee disorders.

2.  The evidence received since the February 1967 rating decision as to the issues of service connection for right and left knee disorders is relevant and probative of the issues at hand.

3.  Osteoarthritis of the left knee is attributable to service.


CONCLUSIONS OF LAW

1.  The February 1967 rating decision denying the claims for service connection of right and left knee disorders is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for right and left knee disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Osteoarthritis of the left knee was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection for right and left knee disorders in a February 1967 rating decision on the basis that the evidence did not show that the Veteran had in-service right knee injury or had any treatment for his right knee.  Service connection for the left knee was denied on the basis that no residuals of a documented in-service left knee injury were found on examination. 

Since the denial of the Veteran's claims in February 1967, the evidence submitted includes additional VA and private treatment records and VA examination reports, as well as well as statements and testimony by the Veteran in support of his claim.  VA and private treatment records reflect that the Veteran has a history of right and left knee pain.  A June 2016 VA examination report reflects that the Veteran has osteoarthritis and torn meniscus of the left knee.  Likewise, in December 2016, the Veteran testified that he also injured his right knee when he fell off a tank during service, and that he has experienced knee pain since his service.  

The evidence submitted subsequent to the February 1967 rating decision as to the issues of service connection for right and left knee disorders is new and material.  The claim for a right knee disorder was previously denied on the basis that there was no evidence that the Veteran had a right knee injury in service and his claim for a left knee disorder was previously denied on the basis that there was no evidence of a current left knee disorder or residuals of his left knee injury in service.

The added evidence speaks directly to elements which were not of record, mainly a right knee injury in service and a current left knee diagnosis, as well as a possible relationship between his right and left knee disorders and his service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims for service connection for right and left knee disorders are reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran's service treatment records reflect that he injured his left knee in March 1955 when he fell from a tank at Fort Knox.  The Veteran was first seen in May 1955, with complaints of left knee and upper tibia pain; x-rays were normal.  The Veteran was treated again for complaints of knee pain and instability in June 1956, October 1956, July 1957, August 1957, and September 1957.  Records reflect that the Veteran underwent 2 weeks of physical therapy, and that x-rays continued to be normal during his service, but that he had crepitus of the knee and his pain was below the patella.  In August 1957, the treating physician noted a history of recurrent post-patellar injury with weakness of the left knee and the diagnosis was mild chondromalacia patella of the left knee.  He received a cortisone treatment for his left knee in September 1957.  An October 1956 military examination report reflects a normal musculoskeletal examination and evaluation of the lower extremities.  In November 1957, the Veteran reported that there had been no change in his physical condition since October 1956.

The Veteran was afforded VA examinations in January 1967 and June 2016.  At the January 1967 VA examination, the Veteran did not report any left knee complaints and no left knee diagnosis was issued.  The January 1967 examination report does not reflect that the Veteran's left knee was examined.  

The June 2016 VA examination report indicates that a September 2008 MRI of the left knee showed a medial cyst thought to be arising from the posterior root of the medial meniscus, a motion artifact which demonstrates abnormal signal in the posterior horn suspicious for tear, radial tear along the inner portion of the body the lateral meniscus.  An August 2005 MRI of the left knee showed mild joint effusion and no popliteal cysts; there was patellofemoral joint space narrowing and very minimal spurring.  There was also grade IV chondromalacia of the lateral patellar facet and apex, mild truncation of the mid body in the lateral meniscus, equivocal for a small radial or truncation tear, and medial compartment joint space narrowing.  An October 2008 x-ray showed severe osteoarthritis or degenerative joint disease of the knees.  The VA examiner noted that post-service treatment records reflect complaints of left knee pain since 1999.  

Following physical examination and x-rays, the diagnoses were left knee meniscal tear and osteoarthritis of the left knee.  The June 2016 VA examiner opined that the Veteran's current left knee disorder was not incurred in or caused by the claimed in-service injury.  The VA examiner acknowledged that chondromalacia was shown on MRI in 2005 and 2008, but stated that chondromalacia of the left knee was not the current diagnosis, and thus a medical opinion as to direct service connection for left knee chondromalacia "cannot be entertained."  As to ostearthritis, the VA examiner stated that a diagnosis of osteoarthritis was not established while on active duty or within one year after release from active duty.  

The Board finds that the evidence of record demonstrates service connection for left knee osteoarthritis is warranted.   The Board finds the Veteran's statements as to continuing complaints of left knee pain since his injury in service to be credible and consistent.  The medical evidence of record also confirms that the Veteran was shown to have left knee chondromalacia on examination in service and upon MRI in 2005, and that osteoarthritis was diagnosed in 2008.  The June 2016 VA examiner acknowledged that the Veteran had been diagnosed with osteoarthritis of the left knee.  The Board acknowledges that "osteoarthritis" was not diagnosed during service or within one year of service; however, chondromalacia has been found to be a type of arthritis, see Greyzck v. West, 12 Vet. App. 288, 291 (1999), and thus it is reasonable to conclude that the Veteran's chondromalacia of the left knee in service and osteoarthritis on examination in June 2016 are part and parcel of the same chronic disease process resulting from the Veteran's left knee injury during his active service.   38 C.F.R. §§ 3.307(a), 3.309(e).  Accordingly after resolving any reasonable doubt in the Veteran's favor, the claim of service connection for osteoarthritis of the left knee is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection of a right knee disorder is granted.

The application to reopen the claim for service connection of a left knee disorder is granted.

Service connection for osteoarthritis of the left knee is granted.



REMAND

The Veteran asserts that he has a right knee disorder related to his service.  VA and private treatment records and examination reports reflect a history of osteoarthritis of the right knee and complaints of right knee pain in service and since 1966.    The Board acknowledges that the Veteran was provided a VA examination in connection with his claim in June 2016, but points out that the VA examiner did not provide an etiology opinion as to the Veteran's right knee.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of a right knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record, since July 2016.

2.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any right knee disorder, including any arthritis, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current right knee disorder and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified right knee disorder is related to any event, illness, or injury during service.  

If the Veteran's identified knee disorder is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified right knee disorder is proximately due to or the result of the service-connected left knee osteoarthritis, including whether any increase in severity of the identified right knee disorder is due to or the result of the service-connected left knee osteoarthritis.  
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


